United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0952
Issued: July 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 19, 2015 appellant filed a timely appeal from a February 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral knee injuries on December 19, 2014 while in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following issuance of OWCP’s February 19, 2015 decision, OWCP received new
evidence. The Board lacks jurisdiction to review evidence which was not before OWCP at the time it issued its final
decision. See 20 C.F.R. § 501.2(c)(1); D.B., Docket No. 12-1653 (issued March 26, 2013).

On appeal, appellant describes her symptoms, medical treatment, and work duties that
she believed caused her claimed injury in response to OWCP’s request for additional
information.
FACTUAL HISTORY
On January 7, 2015 appellant, then a 57-year-old mail handler equipment operator, filed a
traumatic injury claim alleging that on December 19, 2014 she strained both knees at work. She
claimed that driving a tow vehicle put pressure on her knees.
In a January 8, 2015 letter, the employing establishment controverted the claim,
contending that the claim likely appeared to be an occupational disease claim based on
appellant’s description of injury. It noted that no medical evidence was submitted with the
claim.
By letter dated January 14, 2015, OWCP advised appellant of the deficiencies in her
claim and requested that she submit factual and medical evidence. Appellant was afforded 30
days to submit the requested evidence. OWCP also requested that the employing establishment
submit medical evidence if she was treated at its medical facility.
In medical reports dated January 8, 2015, Dr. Cynthia A. Kline-Purviance, an attending
physician Board-certified in emergency medicine, obtained a history that on December 19, 2014
appellant was working as a mail handler and, after stepping on pedals while using a tow vehicle,
she developed a limp. She was unable to continue to perform overtime work using the tow
vehicle, but performed work in another area. On her way home, appellant had nerve pain from
the back of her calf to her thigh. The pressure point around her knees was painful. Dr. KlinePurviance noted that appellant complained of left leg pain from repeatedly pushing on pedals of
the tow vehicle at work “over course of some days.” She provided a history of her medical
treatment, family, and social background. Dr. Kline-Purviance reported findings on examination
and diagnosed left thigh sprain, left knee and leg sprain and strain, and cumulative trauma from
repetitive motion. She advised that her examination findings and diagnoses were consistent with
the injury reported by appellant. Dr. Kline-Purviance concluded that the reported injury more
likely than not caused the current symptoms and findings. In reports dated January 13 and 21,
and February 4, 2015, she reiterated that her diagnoses of left thigh sprain, left knee and leg
sprain and strain, and cumulative trauma from repetitive motion. Dr. Kline-Purviance diagnosed
bilateral knee degenerative joint disease. She released appellant to return to light-duty work with
restrictions on each examination day.
Reports dated January 13 to 21, 2015 from appellant’s physical therapist, Marsha FunkMyers, addressed the treatment of her left knee sprain and strain.
An unsigned and undated duty status report noted appellant’s usual physical work
requirements.
In a February 19, 2015 decision, OWCP denied appellant’s traumatic injury claim,
finding that she failed to submit any factual evidence to establish that the December 19, 2014

2

incident occurred as alleged. It noted that she had not responded to the request for additional
factual information.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which she claims compensation is causally related to
that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained bilateral knee injuries on December 19, 2014 while in the performance of duty.
Appellant did not submit a sufficiently detailed description of the employment incident or
respond to the questions sent to her by OWCP. She alleged that she strained both knees as a
result of stepping on pedals while driving a tow vehicle on December 19, 2014. By letter dated
January 14, 2015, OWCP informed appellant of the deficiencies of her claim and the need to
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

submit additional information regarding the alleged incident and medical evidence in support of
her claim. Appellant did not timely submit the requested factual evidence. The need for factual
evidence is especially important since it is unclear whether her claim should be treated as a
traumatic or occupational disease claim, as noted by OWCP. In reports dated January 8, 2015,
Dr. Kline-Purviance provided a contradictory history of injury as she initially reported that on
December 19, 2014 appellant developed a limp after stepping on pedals while using a tow
vehicle and subsequently reported her claim that she had left leg pain from repeatedly pushing on
pedals of a tow vehicle “over course of some days.”
A traumatic injury refers to injury caused by a specific event or incident or series of
incidents occurring within a single workday or work shift whereas an occupational disease refers
to an injury produced by employment factors which occur or are present over a period longer
than a single workday or work shift.11 The Board finds that appellant has not established that the
December 19, 2014 incident occurred at work, as alleged.12 As such, it is not necessary to
address the medical evidence.13
On appeal, appellant described her symptoms, medical treatment, and work duties that
she believed caused her claimed injury, as a response to OWCP’s earlier request for additional
information. However, as the Board’s review is limited to evidence in the case record at the time
OWCP made its decision over which the Board has jurisdiction, the Board cannot review
evidence submitted for the first time on appeal.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish bilateral
knee injuries on December 19, 2014 while in the performance of duty.

11

20 C.F.R. § 10.5(ee), (q); B.B., Docket No. 13-256 (issued August 13, 2013).

12

T.M., Docket No. 13-1997 (issued February 11, 2014).

13

Alvin V. Gadd, supra note 6.

14

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

